 

Case 2:19-cr-04739-VJ1 Document1 Filed 11/18/19 Page 1 of 2

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
) Case No: 144926
Roland MARTINEZ
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of November 14, 2019 in the county of Dona Ana in the State and District of New Mexico,
the defendant violated 8 U.S.C. §1324(a)(1)(A)(v))(Conspiracy to Violate 1324 - All subsections),
an offense described as follows:

 

Knowingly, intentionally, and unlawfully conspired, combined, confederated and agreed with others known and unknown,
to commit offenses against the United States, namely: to transport, move, and attempt to transport and move an alien
within the United States by means of transportation and otherwise

This criminal complaint is based on these facts:
On November 14, 2019, Border Patrol Agent Adrian Acuna was assigned to the United States Border Patrol Checkpoint
located on Interstate 25, mile marker 26, in Dona Ana County, New Mexico. At approximately 2:15 p.m., a blue Buick
sedan approached the primary inspection area. After identifying himself, Agent Acuna questioned the driver as to his
citizenship. The driver, identified as Roland Martinez stated he was a United States citizen. The front seat passenger stated
she was a Unites States citizen. The rear passenger stated she was a United States citizen. Agent Acuna requested and
received consent to look in the vehicles trunk. As Agent Acuna was looking in the trunk, Border Patrol Agent Durango
Ayala asked Martinez where they were going and Martinez stated Dallas.

fx] Continued on the attached sheet.
we. Lf le _
C Complainant's signatur

Mark Nevarez Agent

Printed name and title

Sworn to before me and signed in my presence.

  

Date: November 16, 2019

 

a yf
City and state: Las Cruces, N.M. US. MAGISTRATE JUDGE

Printed name and title

 
 

Case 2:19-cr-04739-VJ1 Document1 Filed 11/18/19 Page 2 of 2

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
Roland MARTINEZ

Continuation of Statement of Facts:
Agent Ayala asked Martinez to open the rear window and Martinez stated he can open the door.

After opening the rear door, Agent Ayala questioned the passenger as to her citizenship. The front seat passenger stated
the rear seat passenger had immigration documents. After requesting to see her immigration documents, the rear seat
passenger stated she was a Mexican citizen and did not possess any immigration documents that would allow her to be
or remain in the United States legally. Martinez was referred to the secondary inspection area.

In secondary, Martinez and the two passengers were taken into custody and transported to the Las Cruces Border Patrol
station.

Post Miranda Statement of Roland Martinez:

Roland Martinez stated on November 13, 2019, he was approached by a friend near his home in Robstown, Texas.
Martinez stated his friend told him he knows a person who smuggles people and needs drivers. Martinez stated that same
person called him and instructed him on how and where the alien smuggling was going to be conducted. Martinez stated
he was going to get paid once the smuggling was completed. Martinez stated on November 14, 2019, he and his girlfriend
traveled to El Paso, Texas and picked up an illegal alien at an address that was provided to him. Martinez stated he was
instructed to take the illegal alien to Roma, Texas but when the illegal alien entered the vehicle, she told them she was
going to Houston, Texas. Martinez stated he got lost and traveled north into New Mexico only to find out where they were
at after being apprehended at the Border Patrol checkpoint.

Assistant United States Attorney Renee Camacho was contacted and approved prosecution for 8 USC 1324 (Alien
Smuggling) Conspiracy for the driver Roland Martinez.

Continuation of Statutory Language:

At ALAC x

Signature of Judicial Offic Signature oF Complainant

Nevarez, Mark
Filing Agent

 
